Citation Nr: 1043006	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-24 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disorder, 
to include as secondary to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1958 to January 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In an August 2010 statement, the Veteran asserted that his desire 
to seek service connection for posttraumatic stress syndrome 
(PTSD), as well as a theory that he should be granted service 
connection for his respiratory disorder claim on appeal on the 
basis that he had herbicide exposure during service (as well as 
continuing to assert his theory of entitlement addressed in this 
appeal, that his respiratory disorder is associated with his in-
service asbestos exposure).  Also in August 2010, the Veteran 
elected the Florida Department of Veterans Affairs as his 
representative.   However, as advised in a February 2008 letter 
in conjunction with the certification of the Veteran's appeal to 
the Board, the Veteran had 90 days after the certification of 
appeal to submit new evidence and/or change his appointed 
representative, and that if such evidence or representative 
election was made after the expiration of the 90-day window, the 
Veteran must assert good cause for his delay.  As the Veteran has 
not asserted such good cause, the appeal will be decided without 
consideration of this evidence and representation appointment.   
Rather, the request and additional evidence submitted is hereby 
REFERRED to the RO upon completion of the Board's action on the 
pending appeal without action by the Board concerning the request 
or additional evidence, pursuant to 38 C.F.R. § 20.1304 (2010).   
The Board further notes that the Veteran titled his August 2010 
statement as a claim to reopen; thus, it appears as if he 
intended his contentions to serve as new claims to be considered 
separately from his pending appeal and that he elected a new 
Service Organization to represent him in pursuing these new 
claims.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran was not treated for or diagnosed with any 
respiratory disorders during service.

2.  The Veteran was first diagnosed with a respiratory disorder 
in 2005, approximately 37 years after his discharge from service.

3.  The medical evidence of record does not indicate that the 
Veteran's currently diagnosed respiratory disorder, chronic 
obstructive pulmonary disease (COPD), is due to his military 
service, but rather to his long-term cigarette smoking habit.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, 
to include as secondary to asbestos exposure during service, have 
not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by a letter issued in 
November 2006, which advised the Veteran of the criteria for 
establishing service connection and which was sent prior to the 
initial adjudication of the Veteran's claim.  

As to the duty to assist, all treatment records identified by the 
Veteran as relevant were obtained.  The Veteran was also offered 
the opportunity to testify at a hearing before the Board, but he 
ultimately declined to appear before the Board.  However, the 
Veteran was not afforded a VA examination or medical opinion with 
regard to his respiratory disorder service connection claim, as 
the duty to provide such an examination is only triggered when 
the medical evidence of record indicates a nexus between current 
disability and service, but is too equivocal or lacking in 
specificity to support a decision on the merits.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As the evidence of record 
fails to indicate that the Veteran's currently diagnosed 
respiratory disorder had its onset in or is otherwise related to 
service, VA is not required to provide the Veteran with a VA 
examination.  In sum, the Board finds that VA's duties to notify 
and assist have been met, and therefore there is no prejudice to 
the Veteran in adjudicating this appeal.

Service Connection

The Veteran contends that he incurred a respiratory disorder as 
the result of asbestos exposure during service.  

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with active service in the 
Armed Forces, or if preexisting such service, was aggravated 
therein.  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2010).

With regard to the Veteran's contention that he incurred a 
respiratory disorder as the result of in-service asbestos 
exposure, there is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated any 
regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information concerning 
claims for service connection for disabilities resulting from 
asbestos exposure.  The date of this amended material is December 
13, 2005.  The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze a veteran's claim for 
service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. 
App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral 
of varied chemical composition and physical configuration, 
derived from serpentine and amphibole ore bodies.  M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common 
materials that may contain asbestos are steam pipes for heating 
units and boilers, ceiling tiles, roofing shingles, wallboard, 
fire-proofing materials, and thermal insulation.  Id. at 
Subsection (a).  Some of the major occupations involving exposure 
to asbestos include mining, milling, shipyard work, insulation 
work, demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products (such as clutch 
facings and brake linings), and manufacture and installation of 
products such as roofing and flooring materials, asbestos cement 
sheet and pipe products, and military equipment.  Id. at 
Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation 
of asbestos fibers can produce fibrosis (the most commonly 
occurring of which is interstitial pulmonary fibrosis, or 
asbestosis), tumors, pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, and cancers of 
the lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years (between first 
exposure and the development of disease).  Id. at Subsection (d).  
The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not: (1) service records 
demonstrate the veteran was exposed to asbestos during service; 
(2) development has been accomplished sufficient to determine 
whether or not the veteran was exposed to asbestos either before 
or after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).

The Veteran's service treatment records reflect no respiratory-
related complaints, and no abnormalities of the Veteran's lungs 
were noted on his separation from service.  Moreover, all chest 
x-rays conducted during service, including a chest x-ray 
conducted at separation from service , were interpreted to reveal 
normal results.

The Veteran's post-service treatment records reflect his reports 
of his regular cigarette-smoking habit, including his reports of 
smoking one to two packs of cigarettes per day, as well as 
numerous notations that the Veteran was advised to cease smoking 
cigarettes.  A VA chest x-ray conducted in August 1998 was deemed 
abnormal, as it reflected evidence of a possible density, and an 
August 2005 VA treatment record notes a diagnosis of 
"smoking/COPD."  A July 2006 VA treatment record again notes a 
diagnosis of "smoking/severe COPD," as severe COPD was 
apparently revealed on a recent chest x-ray. The record further 
reflects a notation that the Veteran refused an offer to attend 
smoking cessation classes.  

Turning first to whether the Veteran is entitled to service 
connection for a respiratory disorder on a direct basis, the 
Board notes that there is no evidence to suggest that the Veteran 
developed a respiratory disorder during service, as he was not 
treated for nor diagnosed with a respiratory disorder during 
service.  Moreover, the first diagnosis of a respiratory disorder 
of record is in 2005, approximately 37 years after the Veteran's 
discharge from service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that 
service connection may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).   

With regard to the Veteran's claimed theory of entitlement, that 
he has an asbestos-related respiratory disorder due to asbestos 
exposure while aboard a Naval ship, the Veteran's DD-214 and 
service treatment records do not definitively reflect that he was 
exposed to asbestos during service.  Apparently, the Veteran was 
a cook.  Moreover, it is not clear that the Veteran has the 
requisite knowledge and expertise to recognize asbestos materials 
during service and therefore his competency to report asbestos-
related exposure during service is questionable.  Nevertheless, 
assuming arguendo that he is competent to report asbestos-
exposure during service and was indeed exposed to asbestos-
related materials, the Board does not find any evidence of record 
to suggest that the Veteran now has an asbestos-related 
respiratory disorder.  The Veteran has not been diagnosed with 
asbestosis, and the only diagnosed respiratory disorder of record 
is the Veteran's COPD, which the evidence of record indicates is 
secondary to his cigarette-smoking habit.  

The Board specifically acknowledges its consideration of the lay 
evidence of record when adjudicating this claim, including the 
Veteran's reports that he was exposed to asbestos during service 
and should therefore be provided with a VA examination to 
determine the potential relationship between his current 
respiratory disorder (which he refers to as asbestosis) and 
service.  However, the Veteran has not been diagnosed with 
asbestosis, and there is no evidence of record to suggest that 
the Veteran's currently-diagnosed COPD is related to asbestos 
exposure during service.  To the contrary, it appears that given 
his diagnosis of "smoking/severe COPD," accompanied by 
recommendations that the Veteran cease his cigarette-smoking 
habit, his COPD has been attributed to his cigarette-smoking, an 
etiology unrelated to service.

In sum, given the absence of any evidence of a respiratory 
disorder during service or for many years after service and the 
medical evidence of record suggesting that the Veteran's 
currently-diagnosed respiratory disorder is attributable to his 
cigarette-smoking habit, a basis for granting service connection 
for a respiratory disorder, to include as secondary to asbestos 
exposure, has not been presented.  Accordingly, the Veteran's 
appeal of this issue is denied.


ORDER

Service connection for a respiratory disorder, to include as 
secondary to asbestos exposure, is denied.


REMAND

The Board finds that further evidentiary development is warranted 
before the Veteran's service connection claim for bilateral 
hearing loss may be adjudicated on its merits.

The Veteran reports that he was exposed to acoustic trauma during 
service and developed bilateral hearing loss as a result.  The 
Veteran's service treatment records do not specifically reference 
any hearing-related complaints during service, and the Veteran's 
separation exam reflects that whispered voice testing revealed a 
score of 15 of 15 bilaterally, although the Board notes that 
whispered voice testing is considered an inaccurate measure of 
hearing acuity.  However, the Veteran's DD Form 214 reflects he 
was awarded the Vietnam service medal/award and his service 
medical records reflect treatment received in DaNang.  Given this 
service, the Veteran's report of military noise exposure, and a 
diagnosis of bilateral sensorineural hearing loss consistent with 
noise exposure, the Board concludes that the Veteran should be 
provided with a VA examination to determine the etiology of his 
hearing loss and its potential relationship to service.  See 
McLendon, 20 Vet. App. at 79 (where medical evidence suggests a 
nexus but is too equivocal or lacking in specificity to support a 
decision on the merits, an examination is warranted). 

Additionally, any outstanding VA treatment records should be 
obtained and associated with the Veteran's claims file.  38 
C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any records of the 
Veteran's VA treatment for hearing loss from 
December 2006 to the present.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
etiology of any currently-diagnosed bilateral 
hearing loss, to include its relationship to 
service.

The examiner should be provided with the 
Veteran's claims file for review in 
conjunction with the examination, including 
the Veteran's November 1995 VA treatment 
record reflecting the Veteran's diagnosis of 
bilateral sensorineural hearing loss 
consistent with noise exposure.  The examiner 
is then asked to opine whether it is as 
likely as not that any currently-diagnosed 
bilateral hearing loss is related to any 
military noise exposure.

A complete rationale for any opinion 
expressed should also be provided.  If the 
examiner determines that a medically-sound 
opinion cannot be reached, it is requested 
that an explanation as to why that is so be 
included.  

3.  Thereafter, the Veteran's claim should be 
re-adjudicated.  If the claim remains denied, 
the Veteran and his representative should be 
provided a supplemental statement of the case 
and given an opportunity to respond before 
the case is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


